DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 7, filed 04/29/2021, with respect to drawing objections, specification objections, and 35 U.S.C 112(b) rejections have been fully considered and are persuasive.  The drawing objection of Figure 3C has been withdrawn.  The specification objections to paragraphs [0047] and [0055] have been withdrawn.  The 35 U.S.C 112(b) rejections to claims 36-48 have been withdrawn.
Applicant’s arguments, see pages 7-11, filed 04/29/2021, with respect to 35 U.S.C 103 rejections of claims 36-48 have been fully considered and are persuasive.  The 35 U.S.C 103 rejections of claims 36-48 have been withdrawn.  Please see Reasons for Allowance below.

Allowable Subject Matter
Claims 36-48 allowed.
The following is an examiner’s statement of reasons for allowance:  The claims are deemed to be novel and non-obvious over the cited prior art of record (namely Lubatschowski, et al. and Horvath, et al.).  Regarding independent claim 36, while Lubatschowski does teach a laser system with a numerical aperture of approximately 0.01-0.6, Lubatschowski does not teach an affirmative step of determining a high see paragraph [0012] of Lubatschowski), this is not equivalent to the numerical apertures of a laser varying to create a high numerical aperture zone and low numerical aperture zone, as the applicant points out in the remarks filed on 04/29/2021.  The width of the individual compression zones are likely based on the amount of lesions in each compression zone, not because of the numerical aperture of the laser beam being delivered to the compression zone.  The examiner is also persuaded by the applicant’s argument that “Lubatschowski does not teach or suggest that a laser beam having one numerical aperture is delivered to some compression zones and a laser beam having another (different) numerical aperture is delivered to some other compression zones with the same treatment plan”.   Horvath, while teaching the implementation of an eye laser system that can deliver a beam with a high numerical aperture, also does not teach or render obvious a high and low numerical aperture laser beam being delivered to respective high and low numerical aperture zones.  There was no additional prior art reference found that teaches or renders obvious instant claim 36.  Claims 37-48 are also deemed allowable due to their dependency on independent claim 36 and due to the absence of any outstanding rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792